Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via voice-mail by with Mr. Roger Chen on  3/9/22 .

The application has been amended as follows: 
Claim 1, line 11, the period (.), after the word and, is deleted and replaced by a comma (,).

Please replace claim 1 with the following:
1. (Currently Amended) A flash memory apparatus, comprising:
 a flash memory module comprising a plurality of first blocks and at least one second block; and 
a flash memory controller having a plurality of channels respectively connected to the flash memory module, the flash memory controller being configured for classifying data to be programmed into a plurality of groups of data, respectively executing a specific programing and 
wherein when programming data into the plurality of first blocks, the flash memory controller is arranged to program data into the plurality of first blocks according to a randomizer seed rule of the at least one second block; and , [[.]]  when completing program of the plurality of first blocks, the flash memory module programs the at least one second block of the flash memory module according to the plurality of first blocks of the flash memory module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT DECADY whose telephone number is (571)272-3819. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112